Citation Nr: 1109442	
Decision Date: 03/10/11    Archive Date: 03/24/11

DOCKET NO.  09-22 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California



THE ISSUE

Entitlement to a rating in excess of 30 percent for service-connected posttraumatic stress disorder (PTSD).



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1942 to October 1945.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008, rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In the Veteran's June 2009 substantive appeal, he requested a hearing before a Veterans Law Judge at the VA Central Office (CO) in Washington, D.C.  In a communication received by VA in February 2011, he requested a Travel Board or videoconference hearing instead of the requested CO hearing.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

Contact the Veteran and request that he specify which type of Board hearing (i.e., videoconference or travel Board) he desires in connection with his appeal and schedule him for a hearing.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



